CONVERTIBLE DEBENTURE PURCHASE AGREEMENT




     This Convertible Debenture Purchase Agreement (this "Agreement") is entered
into as of this  2nd day of November, 2015, by and between Diamond Technology
Enterprises, Inc., a Delaware corporation (the "Company"), and the Creditor,
Summit Trading LTD, listed on Exhibit A (the "Creditor").




     1.   Purchase and Sale of Debentures.




          1.1  Authorization. Pursuant to this Agreement, the Company has
authorized the issuance of one Secured Convertible Debenture in the form
attached hereto as Exhibit B (a "Debenture").




          1.2  Issuance and Sale of Securities. Subject to the terms and
conditions hereof, the Company hereby agrees to issue and sell to the Creditor,
and the Creditor hereby agrees to accept delivery from the Company of a
Debenture.




          1.3  Advance of Funds.  The delivery of the Debenture shall take place
at the offices of the Company located at 37 West 47th Street, New York, NY 10036
on November 2, 2015 (the "Closing").  At the Closing, the Company shall deliver
to the Creditor the Debenture against delivery to the Company by the Creditor,
by wire transfer of immediately available funds, twenty thousand dollars
($20,000.00), subject to the conditions set forth herein and in the Debenture




          1.4  Repayment Terms/Conversion.  Outstanding principal and accrued
interest on the Debenture shall be fully due and payable in compliance with the
terms set forth in the Debenture.  At the Creditor's option, if the Company
fails to pay it any principal and/or accrued interest on May 2,2016 (the
Maturity Date) or after acceleration, that Creditor may choose to have all or
any part of the outstanding principal and accrued interest owing to that
Creditor repaid in shares of Common Stock of the Company at a conversion rate
equal to the following (the "Conversion Price"): At fifty percent (50%) of the
closing bid price on the day of conversion per share.   In the event a Creditor
chooses to convert any outstanding principal and/or accrued interest into Common
Stock of the Company, that Creditor shall give written notice to the Company of
such conversion no less than fifteen (15) business days prior to such
conversion.




         1.5 Holder’s Conversion Limitations. The Company shall not effect any
conversion of this Debenture, and a Holder shall not have the right to convert
any portion of this Debenture, to the extent that after giving effect to the
conversion set forth on the applicable Notice of Conversion, the Holder
(together with the Holder’s Affiliates, and any Persons acting as a group
together with the Holder or any of the Holder’s Affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below). For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Debenture with respect
to which such determination is being made, but shall exclude the number of
shares of Common Stock which are issuable upon (i) conversion of the remaining,
unconverted principal amount of this Debenture beneficially owned by the Holder
or any of its Affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 4(d), beneficial
ownership








shall be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder. To the extent that the limitation
contained in this Section 4(d) applies, the determination of whether this
Debenture is convertible (in relation to other securities owned by the Holder
together with any Affiliates) and of which principal amount of this Debenture is
convertible shall be in the sole discretion of the Holder, and the submission of
a Notice of Conversion shall be deemed to be the Holder’s determination of
whether this Debenture may be converted (in relation to other securities owned
by the Holder together with any Affiliates) and which principal amount of this
Debenture is convertible, in each case subject to the Beneficial Ownership
Limitation. To ensure compliance with this restriction, the Holder will be
deemed to represent to the Company each time it delivers a Notice of Conversion
that such Notice of Conversion has not violated the restrictions set forth in
this paragraph and the Company shall have no obligation to verify or confirm the
accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
For purposes of this Section 4(d), in determining the number of outstanding
shares of Common Stock, the Holder may rely on the number of outstanding shares
of Common Stock as stated in the most recent of the following: (i) the Company’s
most recent periodic or annual report filed with the Commission, as the case may
be, (ii) a more recent public announcement by the Company, including without
limitation, information and reports posted on the OTC Disclosure and News
Service, or (iii) a more recent written notice by the Company or the Company’s
transfer agent setting forth the number of shares of Common Stock outstanding.
Upon the written or oral request of a Holder, the Company shall within two
Trading Days confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding. In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Debenture, by the Holder
or its Affiliates since the date as of which such number of outstanding shares
of Common Stock was reported. The “Beneficial Ownership Limitation” shall be
4.99% of the number of shares of the Common Stock outstanding immediately after
giving effect to the issuance of shares of Common Stock issuable upon conversion
of this Debenture held by the Holder. The Holder, upon not less than 61 days’
prior notice to the Company, may increase or decrease the Beneficial Ownership
Limitation provisions of this Section 4(d), provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon conversion of this Debenture held by the Holder and
the Beneficial Ownership Limitation provisions of this Section 4(d) shall
continue to apply. Any such increase or decrease will not be effective until the
61st day after such notice is delivered to the Company. The Beneficial Ownership
Limitation provisions of this paragraph shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this Section 4(d)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Debenture.














     2.   Adjustment of Exercise Price and Number of Shares.  The Conversion
Price and the number of shares of Common Stock subject to the Debentures (the
"Debenture Stock") shall be subject to adjustment from time to time as follows:




          2.1  Subdivision or Combination of Stock.  If at any time or from time
to time after the date of the Debentures (the "Issue Date") the Company shall
subdivide its outstanding shares of Debenture Stock, the Conversion Price in
effect immediately prior to such issuance or subdivision shall be
proportionately reduced.  If the outstanding shares of Debenture Stock of the

Company shall be combined into a smaller number of shares, the Conversion Price
in effect immediately prior to such combination shall be proportionately
increased.




          2.2  Adjustment for Stock Dividends.  If and whenever at any time the
Company shall declare a dividend or make any other distribution upon any class
or series of stock of the Company payable in shares of Debenture Stock or
securities convertible into shares of Debenture Stock, the Conversion Price and
the number of shares to be obtained upon exercise of the Debenture shall be
proportionately adjusted to reflect the issuance of any shares of Debenture
Stock or convertible securities, as the case may be, issuable in payment of such
dividend or distribution.




          2.3  Adjustment for Reclassifications.  In case, at any time prior to
the Debentures being paid in full, the Company undertakes any capital
reorganization, reclassification of the Debenture Stock, the consolidation or
merger of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the surviving corporation), or
of the sale or other disposition of all or substantially all the properties and
assets of the Company in its entirety to any other person, the Debenture shall,
after such reorganization, reclassification, consolidation, merger, sale or
other disposition (a "Reclassification"), be exercisable so that upon conversion
the Creditor shall procure, in lieu of each share of Debenture Stock, the kind
and amount of shares of stock, other securities, money or property receivable
upon such Reclassification by the holder of one share issuable upon exercise of
the Debentures had the Debentures been exercised immediately prior to such
Reclassification at the price that would have been effective prior to such
Reclassification.  The provisions of this Section 2.3 shall similarly apply to
successive Reclassifications.




          2.4  Certificate as to Adjustments.  Upon the occurrence of each
adjustment or readjustment of the Conversion Price pursuant to this Section 2,
the Company at its expense, shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and prepare and furnish to the
Creditor a certificate setting forth such adjustment or readjustment and showing
in detail the facts upon which such adjustment or readjustment is based. The
Company shall, upon written request at any time of a Creditor, furnish or cause
to be furnished to that Creditor a like certificate setting forth (i) such
adjustments and readjustments, (ii) the then effective Conversion Price and
number of shares of Debenture Stock subject to the Debenture issued to that
Creditor, and (iii) the then effective amount of securities (other than
Debenture Stock) and other property, if any, which would be received upon
exercise of the Debenture issued to that Creditor.







     3.   Representations and Warranties of the Company.  The Company hereby
represents and warrants the following as of the date hereof and as of the date
of Closing:




          3.1  Organization and Standing.  The Company is a corporation duly
organized, validly








existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to carry on its business as now
conducted and as proposed to be conducted.  The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify is reasonably likely to have a material adverse effect on
its business or its properties.




          3.2  Authorization.  All corporate action on the part of the Company,
its officers and directors necessary for the authorization, execution and
delivery of this Agreement, the Debenture and performance of all obligations of
the Company hereunder and thereunder, has been or shall be taken by its Board of
Directors prior to the Closing, and this Agreement and the Debenture, when
executed and delivered, shall constitute the valid and legally binding
obligations of the Company, enforceable in accordance with their terms.




          3.3  Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with any third
party or any federal, state or provincial governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated herein, except for the filling of a Form 8K with the Securities and
Exchange Commission disclosing the instant transaction.




          3.4  No Conflicts.  Neither the execution and delivery of this
Agreement or the Debenture by the Company nor the consummation by the Company of
the transactions contemplated herein will (i) conflict with or result in any
breach of any provision of the Certificate of Incorporation or Bylaws of the
Company, (ii) violate in any material respect any statute, rule, regulation,
order, writ, injunction, decree or arbitration award applicable to the Company
or its assets, or (iii) breach in any material respect any other material
agreement, undertaking, contract, or security agreement to which the Company is
subject.




          3.5  No Defaults.  No Event of Default, as defined in this Agreement,
shall have occurred and be continuing prior to the Closing or any subsequent
advance.




     4.   Representations and Warranties of the Creditor. Creditor represents
and warrants to the Company as follows:




          4.1  Authorization.  This Agreement, when executed and delivered, will
constitute a valid and legally binding obligation of it, enforceable in
accordance with its terms.




          4.2  Investment.  It is acquiring the Debenture to be sold by the
Company to it, and any equity in the Company which it may receive therefrom for
investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof in violation of
the Securities Act of 1933, as amended (the "Securities Act").  It understands
that the Debenture to be sold by the Company to it, and equity of the Company to
be purchased or received have not been, and will not be, registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act, which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Creditor's
representations as expressed herein.  It has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests.  It must bear the economic risk of this investment indefinitely
unless the Company is able to repay as indicated or its conversion rights under
the Debenture to be sold by the Company to it are registered pursuant to the
Securities Act of 1933, as amended, or an exemption from registration is
available.











     5.   Conditions of Creditor's Obligations at Closing.  The obligations of
the Creditors under this Agreement are subject to the fulfillment on or before
the Closing of each of the following conditions:




          5.1  Representations and Warranties. The representations and
warranties of the Company contained herein shall be true on and as of the
Closing.




          5.2  Performance/No Event of Default. The Company shall have performed
and complied with all agreements and conditions contained herein to be performed
or complied with by it on or before the Closing and there shall exist no Event
of Default.




          5.3  Execution and Delivery of Debenture. The Company shall have
authorized, executed and delivered the Debenture to the Creditor.




     6.   Conditions of the Company's Obligations at Closing.  The obligations
of the Company under this Agreement are subject to the fulfillment on or before
the Closing of the following condition:




          6.1  Representations and Warranties.  The representations and
warranties of the Creditor contained herein shall be true on and as of the
Closing.




     7.   Default.




          7.1  Events of Default.  With respect to the Debenture, and this
Agreement, the following events are "Events of Default" thereunder and
hereunder:




               (a)  Default shall be made by the Company in the payment of
principal of or any interest on any Debenture after five (5) days' written
notice from the applicable Creditor following the date when the same is due and
payable; or




               (b)  Default shall be made in the due performance or observance
of any other material covenant, agreement or provision herein, or in the
Debenture, to be performed or observed by the Company, or a material breach
shall exist in any representation or warranty herein contained as of the date
when made, and such default or breach shall have continued for a period of
thirty (30) days after written notice thereof to the Company from the Creditor;
or




               (c)  The Company shall be involved in financial difficulties as
evidenced:




                    (i)   by the Company filing a petition in bankruptcy or for
reorganization or for the adoption of an arrangement under the United States
Bankruptcy Code (as now or in the future amended, the "Bankruptcy Code") or an
admission seeking the relief therein provided;




                    (ii)  by the Company making a general assignment for the
benefit of its creditors;




                    (iii) by the Company consenting to the appointment of a
receiver or trustee for all or a substantial part of the property of the Company
or approving as filed in good faith a petition filed against the Company under
said Bankruptcy Code (in both cases without the consent of the Company);




                    (iv)  by the commencement of a proceeding or case, without
the application or








consent of the Company, in any court of competent jurisdiction, seeking (i) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of the Company or of all or any substantial
part of its assets, or (iii) similar relief in respect of the Company under any
law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or adjustment of debts, and such proceeding or case set forth in
(i), (ii), or (iii) above continues undismissed or uncontroverted, or an order,
judgment or decree approving or ordering any of the foregoing being entered and
continuing unstayed and in effect, for a period of sixty (60) days; or




                    (v)   by the Company admitting in writing its inability to
pay its debts as such debts become due; except as discussed and disclosed from
time to time to the creditors and its representatives, or




               (d)  Company shall be terminated, dissolved or liquidated (as a
matter of law or otherwise) or proceedings shall be commenced by the Company or
by any person seeking the termination, dissolution or liquidation of the
Company.




          7.2  Acceleration.  If any one or more Events of Default described in
the above Section shall occur and be continuing, then the Creditor may, at its
option and by written notice to the Company, declare the unpaid balance of the
Debenture owing to said Creditor to be forthwith due and payable and thereupon
such balance shall become so due and payable without presentation, protest or
further demand or notice of intent to accelerate or other notice of any kind,
all of which are hereby expressly waived by the Company.




     8. Intentionally deleted.




     9.  Miscellaneous.




          9.1  Notices. All notices, requests, demands and other communications
under this Agreement, the Debenture and the Security Agreement shall be in
writing and shall be deemed to have been duly "given" on the date of delivery,
if delivery is made personally or by telegram or telecopy to the party to whom
notice is to be given, or upon receipt if mailed by first class mail, either
registered or certified, postage prepaid and properly addressed as follows:




          If to the Company:

37 West 47th Street, Suite 1301

                                   

New York, New York 10036

                                   

Attn: Eduard Musheyev




          If to the Creditor:

At the addresses set forth on Exhibit A




Each party may change its address for purposes of this Section by giving the
other parties written notice of the new address in the manner set forth above.




          9.2  Remedies.  No failure on the part of the Creditor to exercise,
and no delay on the part of the Creditor in exercising, any right hereunder or
under the Debenture, or the Security Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any right owned by it
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.




          9.3  Costs and Expenses.  Each party shall pay it’s own costs and
expenses, including without limitation all reasonable attorneys' fees and legal
expenses, incurred by it in connection








with the documentation of this Agreement, the Debenture, and other documents to
be delivered hereunder.




          9.4  Binding Effect; Governing Law.  This Agreement, and the Debenture
shall be binding upon and inure to the benefit of the Company and the Creditor
and their respective successors, except that no party shall have the right to
assign its rights or obligations hereunder, in the Debentures, or any interest
herein or therein.  This Agreement and the Debenture shall be governed by, and
construed in accordance with, the internal laws of the State of New York
(without reference to any principles of conflicts of laws).




          9.5  Counterparts.  This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement.




          9.6  Term. This Agreement shall terminate upon repayment or conversion
of all of the

Debenture.




          




     

In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.




Company                       Diamond Technology Enterprises, Inc.




__________________________

by: Eduard Musheyev, President/CEO




Creditor                        Summit Trading LTD




_____________________________

by: Daryl Orenge- Attorney in Fact

















EXHIBIT A




CREDITORS




                     

Commitment

                                                                 ----------




Name of Creditor:
                                                                    

Summit Trading Ltd
                                                            $20,000.00

904 Silver Spur Rd #257

Rolling Hills Estates, CA 90274          




















EXHIBIT B




         THIS DEBENTURE IS SUBJECT TO A CONVERTIBLE DEBENTURE PURCHASE AGREEMENT
DATED November 2, 2015.




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED ("ACT"), OR ANY APPLICABLE STATE SECURITIES LAWS ("BLUE
SKY LAWS"). ANY TRANSFER OF SUCH SECURITIES WILL BE INVALID UNLESS A
REGISTRATION STATEMENT UNDER THE ACT AND AS REQUIRED BY BLUE SKY LAWS IS IN
EFFECT AS TO SUCH TRANSFER OR IN THE OPINION OF COUNSEL SATISFACTORY TO THE
BORROWER SUCH REGISTRATION IS UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY
WITH THE ACT AND BLUE SKY LAWS.




CONVERTIBLE DEBENTURE




$20,000.00

                               November 2, 2015




          For Value Received, the undersigned, Diamond Technologies Enterprises,
Inc., a Delaware corporation ("Borrower"), under the terms of this Convertible
Debenture ("Debenture") hereby unconditionally promises to pay to the order of
Summit Trading LTD ("Creditor"), by wire transfer to such account as Creditor
shall provide notice of to Borrower or by check, in lawful money of the United
States of America and in immediately available funds, the principal amount
borrowed and outstanding hereunder as certified to by Creditor in its notice to
Borrowers but at any time not to exceed $20,000.00 and such interest as will
have accrued and been outstanding, both payable in the manner set forth below.
Borrower may repay any amounts borrowed hereunder and reborrow any amounts
repaid, up to the Commitment, without penalty or premium from the date hereof
through May 2, 2016 (the "Drawdown Period").




          Capitalized terms used herein but not otherwise defined herein shall
have the meanings given to them in that certain Convertible Debenture Purchase
Agreement ("Purchase Agreement") dated of even date herewith between the
Borrower and Creditor.




          This Debenture is the Debenture referred to in the Purchase Agreement.




1.

Repayment. Interest on each advance shall be due and payable monthly on the
Maturity Date.  For each advance, all outstanding principal and accrued interest
shall be fully due and payable on the earlier of May 2, 2016 (the Maturity Date)
the date which is six months from the date the advance was initially borrowed,
or, subject to the right of the Creditor to accelerate after the occurrence and
continuance of an Event of Default as defined in the Purchase Agreement.
Principal and accrued interest shall be paid by wire transfer or by check. At
Creditor's option, if Borrower fails to pay all outstanding principal and
interest on the Maturity Date, or upon acceleration, Creditor may choose to have
all or any part of the outstanding principal and accrued interest repaid in
shares of Common Stock of the Borrower at fifty percent (50%) of the closing bid
price on the day of conversion per share (subject to adjustment as set forth in
Section 2 of the Purchase Agreement). In the event that Creditor chooses to
convert outstanding principal and accrued interest into Common Stock of the
Borrower, Creditor shall give written notice to the Borrower of such anticipated
conversion no less than fifteen (15) business days prior to the date of
conversion.




2.








 Interest. Simple interest shall accrue on the outstanding principal amount
hereof from the date funds are advanced until payment in full is received by
Creditor, which interest shall be equal to 6% per annum.




3.

 Default. Borrower's failure to pay timely the amounts due under this Debenture
pursuant to the terms hereof shall constitute an Event of Default as defined in
the Purchase Agreement.




4.

Waiver. Except as provided for herein, Borrower waives presentment, notice of
dishonor, protest or notice of protest and nonpayment, notice of costs, expenses
or losses and interest thereon and diligence in taking any action to collect any
sums owing under this Debenture or in any proceeding against any of the rights
or interests in or to the properties or assets securing payment of this
Debenture.




5.

Governing Law. This Debenture shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York, excluding conflict of
laws principles that would cause the application of laws of any other
jurisdiction.




6.

Successors. The provisions of this Debenture shall inure to the benefit of and
be binding on any successor or Creditor. This Debenture cannot be assigned by
any party hereto.




7.

Legal Interest Rate. Notwithstanding anything herein to the contrary, in no
event shall Borrower be obligated to pay interest in excess of the legal limit
of the State of New York. In the event such interest is determined to have been
paid, such excess shall be deemed to have been paid on the principal balance
outstanding on this Debenture.




Diamond Technologies Enterprises, Inc., a Delaware corporation




                                        By:___________________________________

                                        Eduard Musheyev, President/CEO




































































CONVERTIBLE DEBENTURE PURCHASE AGREEMENT




     This Convertible Debenture Purchase Agreement (this "Agreement") is entered
into as of this 2nd date of November 2015, by and between Diamond Technology
Enterprises, Inc., a Delaware corporation (the "Company"), and the Creditor,
Precision Technology Services Inc., listed on Exhibit A (the "Creditor").




     1.   Purchase and Sale of Debentures.




          1.1  Authorization. Pursuant to this Agreement, the Company has
authorized the issuance of one Secured Convertible Debenture in the form
attached hereto as Exhibit B (a "Debenture").




          1.2  Issuance and Sale of Securities. Subject to the terms and
conditions hereof, the Company hereby agrees to issue and sell to the Creditor,
and the Creditor hereby agrees to accept delivery from the Company of a
Debenture.




          1.3  Advance of Funds.  The delivery of the Debenture shall take place
at the offices of the Company located 37 West 47th Street , New York, NY 10036
on November 2, 2015 (the "Closing").  At the Closing, the Company shall deliver
to the Creditor the Debenture against delivery to the Company by the Creditor,
from time to time on a pro rata basis by wire transfer of immediately available
funds, in the amount of twenty thousand dollars ( $20,000.00)), subject to the
conditions set forth herein and in the Debenture;




          1.4  Repayment Terms/Conversion.  Outstanding principal and accrued
interest on the Debenture shall be fully due and payable in compliance with the
terms set forth in the Debenture.  At the Creditor's option, if the Company
fails to pay it any principal and/or accrued interest on May 2, 2016 (the
maturity date) or after acceleration, that Creditor may choose to have all or
any part of the outstanding principal and accrued interest owing to that
Creditor repaid in shares of Common Stock of the Company at a conversion rate
equal to the following (the "Conversion Price"): At fifty percent (50%) of the
closing bid price on the day of conversion per share.  In the event a Creditor
chooses to convert any outstanding principal and/or accrued interest into Common
Stock of the Company, that Creditor shall give written notice to the Company of
such conversion no less than fifteen (15) business days prior to such
conversion.




         1.5 Holder’s Conversion Limitations. The Company shall not effect any
conversion of this Debenture, and a Holder shall not have the right to convert
any portion of this Debenture, to the extent that after giving effect to the
conversion set forth on the applicable Notice of Conversion, the Holder
(together with the Holder’s Affiliates, and any Persons acting as a group
together with the Holder or any of the Holder’s Affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below). For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Debenture with respect
to which such determination is being made, but shall exclude the number of
shares of Common Stock which are issuable upon (i) conversion of the remaining,
unconverted principal amount of this Debenture beneficially owned by the Holder
or any of its Affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates. Except as set








forth in the preceding sentence, for purposes of this Section 4(d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this Section 4(d) applies, the determination of whether
this Debenture is convertible (in relation to other securities owned by the
Holder together with any Affiliates) and of which principal amount of this
Debenture is convertible shall be in the sole discretion of the Holder, and the
submission of a Notice of Conversion shall be deemed to be the Holder’s
determination of whether this Debenture may be converted (in relation to other
securities owned by the Holder together with any Affiliates) and which principal
amount of this Debenture is convertible, in each case subject to the Beneficial
Ownership Limitation. To ensure compliance with this restriction, the Holder
will be deemed to represent to the Company each time it delivers a Notice of
Conversion that such Notice of Conversion has not violated the restrictions set
forth in this paragraph and the Company shall have no obligation to verify or
confirm the accuracy of such determination. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 4(d), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (ii) a more recent public announcement by
the Company, including without limitation, information and reports posted on the
OTC Disclosure and News Service, or (iii) a more recent written notice by the
Company or the Company’s transfer agent setting forth the number of shares of
Common Stock outstanding. Upon the written or oral request of a Holder, the
Company shall within two Trading Days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Debenture, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Debenture held by the Holder. The Holder,
upon not less than 61 days’ prior notice to the Company, may increase or
decrease the Beneficial Ownership Limitation provisions of this Section 4(d),
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock upon conversion of this
Debenture held by the Holder and the Beneficial Ownership Limitation provisions
of this Section 4(d) shall continue to apply. Any such increase or decrease will
not be effective until the 61st day after such notice is delivered to the
Company. The Beneficial Ownership Limitation provisions of this paragraph shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this Section 4(d) to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Beneficial
Ownership Limitation contained herein or to make changes or supplements
necessary or desirable to properly give effect








to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Debenture.







     2.   Adjustment of Exercise Price and Number of Shares.  The Conversion
Price and the number of shares of Common Stock subject to the Debentures (the
"Debenture Stock") shall be subject to adjustment from time to time as follows:




          2.1  Subdivision or Combination of Stock.  If at any time or from time
to time after the date of the Debentures (the "Issue Date") the Company shall
subdivide its outstanding shares of Debenture Stock, the Conversion Price in
effect immediately prior to such issuance or subdivision shall be
proportionately reduced.  If the outstanding shares of Debenture Stock of the

Company shall be combined into a smaller number of shares, the Conversion Price
in effect immediately prior to such combination shall be proportionately
increased.




          2.2  Adjustment for Stock Dividends.  If and whenever at any time the
Company shall declare a dividend or make any other distribution upon any class
or series of stock of the Company payable in shares of Debenture Stock or
securities convertible into shares of Debenture Stock, the Conversion Price and
the number of shares to be obtained upon exercise of the Debenture shall be
proportionately adjusted to reflect the issuance of any shares of Debenture
Stock or convertible securities, as the case may be, issuable in payment of such
dividend or distribution.




          2.3  Adjustment for Reclassifications.  In case, at any time prior to
the Debentures being paid in full, the Company undertakes any capital
reorganization, reclassification of the Debenture Stock, the consolidation or
merger of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the surviving corporation), or
of the sale or other disposition of all or substantially all the properties and
assets of the Company in its entirety to any other person, the Debenture shall,
after such reorganization, reclassification, consolidation, merger, sale or
other disposition (a "Reclassification"), be exercisable so that upon conversion
the Creditor shall procure, in lieu of each share of Debenture Stock, the kind
and amount of shares of stock, other securities, money or property receivable
upon such Reclassification by the holder of one share issuable upon exercise of
the Debentures had the Debentures been exercised immediately prior to such
Reclassification at the price that would have been effective prior to such
Reclassification.  The provisions of this Section 2.3 shall similarly apply to
successive Reclassifications.




          2.4  Certificate as to Adjustments.  Upon the occurrence of each
adjustment or readjustment of the Conversion Price pursuant to this Section 2,
the Company at its expense, shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and prepare and furnish to the
Creditor a certificate setting forth such adjustment or readjustment and showing
in detail the facts upon which such adjustment or readjustment is based. The
Company shall, upon written request at any time of a Creditor, furnish or cause
to be furnished to that Creditor a like certificate setting forth (i) such
adjustments and readjustments, (ii) the then effective Conversion Price and
number of shares of Debenture Stock subject to the Debenture issued to that
Creditor, and (iii) the then effective amount of securities (other than
Debenture Stock) and other property, if any, which would be received upon
exercise of the Debenture issued to that Creditor.







     3.   Representations and Warranties of the Company.  The Company hereby
represents and








warrants the following as of the date hereof and as of the date of Closing:




          3.1  Organization and Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to carry on its
business as now conducted and as proposed to be conducted.  The Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure to so qualify is reasonably likely to have a material adverse
effect on its business or its properties.




          3.2  Authorization.  All corporate action on the part of the Company,
its officers and directors necessary for the authorization, execution and
delivery of this Agreement, the Debenture and performance of all obligations of
the Company hereunder and thereunder, has been or shall be taken by its Board of
Directors prior to the Closing, and this Agreement and the Debenture, when
executed and delivered, shall constitute the valid and legally binding
obligations of the Company, enforceable in accordance with their terms.




          3.3  Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with any third
party or any federal, state or provincial governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated herein, except for the filing of a Form 8K with the Securities and
Exchange Commission disclosing the instant transaction.




          3.4  No Conflicts.  Neither the execution and delivery of this
Agreement or the Debenture by the Company nor the consummation by the Company of
the transactions contemplated herein will (i) conflict with or result in any
breach of any provision of the Certificate of Incorporation or Bylaws of the
Company, (ii) violate in any material respect any statute, rule, regulation,
order, writ, injunction, decree or arbitration award applicable to the Company
or its assets, or (iii) breach in any material respect any other material
agreement, undertaking, contract, or security agreement to which the Company is
subject.




          3.5  No Defaults.  No Event of Default, as defined in this Agreement,
shall have occurred and be continuing prior to the Closing or any subsequent
advance.




     4.   Representations and Warranties of the Creditor. Creditor represents
and warrants to the Company as follows:




          4.1  Authorization.  This Agreement, when executed and delivered, will
constitute a valid and legally binding obligation of it, enforceable in
accordance with its terms.




          4.2  Investment.  It is acquiring the Debenture to be sold by the
Company to it, and any equity in the Company which it may receive therefrom for
investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof in violation of
the Securities Act of 1933, as amended (the "Securities Act").  It understands
that the Debenture to be sold by the Company to it, and equity of the Company to
be purchased or received have not been, and will not be, registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act, which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Creditor's
representations as expressed herein.  It has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests.  It must bear the economic risk of this investment








indefinitely unless the Company is able to repay as indicated or its conversion
rights under the Debenture to be sold by the Company to it are registered
pursuant to the Securities Act of 1933, as amended, or an exemption from
registration is available.




     5.   Conditions of Creditor's Obligations at Closing.  The obligations of
the Creditors under this Agreement are subject to the fulfillment on or before
the Closing of each of the following conditions:




          5.1  Representations and Warranties. The representations and
warranties of the Company contained herein shall be true on and as of the
Closing.




          5.2  Performance/No Event of Default. The Company shall have performed
and complied with all agreements and conditions contained herein to be performed
or complied with by it on or before the Closing and there shall exist no Event
of Default.




          5.3  Execution and Delivery of Debenture. The Company shall have
authorized, executed and delivered the Debenture to the Creditor.




     6.   Conditions of the Company's Obligations at Closing.  The obligations
of the Company under this Agreement are subject to the fulfillment on or before
the Closing of the following condition:




          6.1  Representations and Warranties.  The representations and
warranties of the Creditor contained herein shall be true on and as of the
Closing.




     7.   Default.




          7.1  Events of Default.  With respect to the Debenture, and this
Agreement, the following events are "Events of Default" thereunder and
hereunder:




               (a)  Default shall be made by the Company in the payment of
principal of or any interest on any Debenture after five (5) days' written
notice from the applicable Creditor following the date when the same is due and
payable; or




               (b)  Default shall be made in the due performance or observance
of any other material covenant, agreement or provision herein, or in the
Debenture, to be performed or observed by the Company, or a material breach
shall exist in any representation or warranty herein contained as of the date
when made, and such default or breach shall have continued for a period of
thirty (30) days after written notice thereof to the Company from the Creditor;
or




               (c)  The Company shall be involved in financial difficulties as
evidenced:




                    (i)   by the Company filing a petition in bankruptcy or for
reorganization or for the adoption of an arrangement under the United States
Bankruptcy Code (as now or in the future amended, the "Bankruptcy Code") or an
admission seeking the relief therein provided;




                    (ii)  by the Company making a general assignment for the
benefit of its creditors;




                    (iii) by the Company consenting to the appointment of a
receiver or trustee for all or a substantial part of the property of the Company
or approving as filed in good faith a petition filed against the Company under
said Bankruptcy Code (in both cases without the consent of the








Company);




                    (iv)  by the commencement of a proceeding or case, without
the application or consent of the Company, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of the
Company or of all or any substantial part of its assets, or (iii) similar relief
in respect of the Company under any law relating to bankruptcy, insolvency,
reorganization, winding-up or composition or adjustment of debts, and such
proceeding or case set forth in (i), (ii), or (iii) above continues undismissed
or uncontroverted, or an order, judgment or decree approving or ordering any of
the foregoing being entered and continuing unstayed and in effect, for a period
of sixty (60) days; or




                    (v)   by the Company admitting in writing its inability to
pay its debts as such debts become due; except as discussed and disclosed from
time to time to the creditors and its representatives, or




               (d)  Company shall be terminated, dissolved or liquidated (as a
matter of law or otherwise) or proceedings shall be commenced by the Company or
by any person seeking the termination, dissolution or liquidation of the
Company.




          7.2  Acceleration.  If any one or more Events of Default described in
the above Section shall occur and be continuing, then the Creditor may, at its
option and by written notice to the Company, declare the unpaid balance of the
Debenture owing to said Creditor to be forthwith due and payable and thereupon
such balance shall become so due and payable without presentation, protest or
further demand or notice of intent to accelerate or other notice of any kind,
all of which are hereby expressly waived by the Company.




     8. Intentionally deleted.




     9.  Miscellaneous.




          9.1  Notices. All notices, requests, demands and other communications
under this Agreement, the Debenture and the Security Agreement shall be in
writing and shall be deemed to have been duly "given" on the date of delivery,
if delivery is made personally or by telegram or telecopy to the party to whom
notice is to be given, or upon receipt if mailed by first class mail, either
registered or certified, postage prepaid and properly addressed as follows:




          If to the Company:

37 West 47th Street, Suite 1301

                                   

New York, New York 10036

                                   

Attn: Eduard Musheyev




          If to the Creditor:

At the addresses set forth on Exhibit A




Each party may change its address for purposes of this Section by giving the
other parties written notice of the new address in the manner set forth above.




          9.2  Remedies.  No failure on the part of the Creditor to exercise,
and no delay on the part of the Creditor in exercising, any right hereunder or
under the Debenture, or the Security Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any right owned by it
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.











          9.3  Costs and Expenses.  Each party shall pay it’s own costs and
expenses, including without limitation all reasonable attorneys' fees and legal
expenses, incurred by it in connection with the documentation of this Agreement,
the Debenture, and other documents to be delivered hereunder.




          9.4  Binding Effect; Governing Law.  This Agreement, and the Debenture
shall be binding upon and inure to the benefit of the Company and the Creditor
and their respective successors, except that no party shall have the right to
assign its rights or obligations hereunder, in the Debentures, or any interest
herein or therein.  This Agreement and the Debenture shall be governed by, and
construed in accordance with, the internal laws of the State of New York
(without reference to any principles of conflicts of laws).




          9.5  Counterparts.  This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement.




          9.6  Term. This Agreement shall terminate upon repayment or conversion
of all of the

Debenture.




          




     

In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.




Company                       Diamond Technology Enterprises Inc.




__________________________

by: Eduard Musheyev, President/CEO




Creditor                        Precision Technology Services Inc.




_____________________________

by:




















EXHIBIT A




CREDITORS




                     

Commitment

                                                                 ----------




Name of Creditor:
                                                                    

Precision Technology Services Inc.

$20,000.00

626 RXR Plaza

Uniondale, NY 11556























EXHIBIT B




         THIS DEBENTURE IS SUBJECT TO A CONVERTIBLE DEBENTURE PURCHASE AGREEMENT
DATED November 2, 2015.




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED ("ACT"), OR ANY APPLICABLE STATE SECURITIES LAWS ("BLUE
SKY LAWS"). ANY TRANSFER OF SUCH SECURITIES WILL BE INVALID UNLESS A
REGISTRATION STATEMENT UNDER THE ACT AND AS REQUIRED BY BLUE SKY LAWS IS IN
EFFECT AS TO SUCH TRANSFER OR IN THE OPINION OF COUNSEL SATISFACTORY TO THE
BORROWER SUCH REGISTRATION IS UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY
WITH THE ACT AND BLUE SKY LAWS.




CONVERTIBLE DEBENTURE




$20,000.00

                               November 2, 2015




          For Value Received, the undersigned, Diamond Technologies Enterprises,
Inc., a Delaware corporation ("Borrower"), under the terms of this Convertible
Debenture ("Debenture") hereby unconditionally promises to pay to the order of
Summit Trading LTD ("Creditor"), by wire transfer to such account as Creditor
shall provide notice of to Borrower or by check, in lawful money of the United
States of America and in immediately available funds, the principal amount
borrowed and outstanding hereunder as certified to by creditor in tits notice to
Borrowers but at any time not to exceed $20,000.00 and such interest as will
have accrued and been outstanding, both payable in the manner set forth below,
such funds to be advanced by the Creditor to Borrower from time to time upon the
request of Borrower. Borrower may repay any amounts borrowed hereunder and
reborrow any amounts repaid, up to the Commitment, without penalty or premium
from the date hereof through May 2, 2016 (the "Drawdown Period").




          Capitalized terms used herein but not otherwise defined herein shall
have the meanings given to them in that certain Convertible Debenture Purchase
Agreement ("Purchase Agreement") dated of even date herewith between the
Borrower and Creditor.




          This Debenture is the Debenture referred to in the Purchase Agreement.




1.

Repayment. Interest on each advance shall be due and payable on the Maturity
Date.  All outstanding principal and accrued interest shall be fully due and
payable on the earlier of May 2, 2016: the date which is six months from the
date the advance was initially borrowed, subject to the right of the Creditor to
accelerate after the occurrence and continuance of an Event of Default as
defined in the Purchase Agreement. Principal and accrued interest shall be paid
by wire transfer or by check. At Creditor's option, if Borrower fails to pay all
outstanding principal and interest on the Maturity Date, or upon acceleration,
Creditor may choose to have all or any part of the outstanding principal and
accrued interest repaid in shares of Common Stock of the Borrower at fifty
percent (50%) of the closing bid price on the day of conversion per share
(subject to adjustment as set forth in Section 2 of the Purchase Agreement). In
the event that Creditor chooses to convert outstanding principal and accrued
interest into Common Stock of the Borrower, Creditor shall give written notice
to the Borrower of such anticipated conversion no less than fifteen (15)
business days prior to the date of conversion.




2.








 Interest. Simple interest shall accrue on the outstanding principal amount
hereof from the date funds are advanced until payment in full is received by
Creditor, which interest shall be equal to 6% per annum.




3.

 Default. Borrower's failure to pay timely the amounts due under this Debenture
pursuant to the terms hereof shall constitute an Event of Default as defined in
the Purchase Agreement.




4.

Waiver. Except as provided for herein, Borrower waives presentment, notice of
dishonor, protest or notice of protest and nonpayment, notice of costs, expenses
or losses and interest thereon and diligence in taking any action to collect any
sums owing under this Debenture or in any proceeding against any of the rights
or interests in or to the properties or assets securing payment of this
Debenture.




5.

Governing Law. This Debenture shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York, excluding conflict of
laws principles that would cause the application of laws of any other
jurisdiction.




6.

Successors. The provisions of this Debenture shall inure to the benefit of and
be binding on any successor or Creditor. This Debenture cannot be assigned by
any party hereto.




7.

Legal Interest Rate. Notwithstanding anything herein to the contrary, in no
event shall Borrower be obligated to pay interest in excess of the legal limit
of the State of New York. In the event such interest is determined to have been
paid, such excess shall be deemed to have been paid on the principal balance
outstanding on this Debenture.




Diamond Technologies Enterprises, Inc., a Delaware corporation




                                        By:___________________________________

                                        Eduard Musheyev, President/CEO




































































CONVERTIBLE DEBENTURE PURCHASE AGREEMENT




     This Convertible Debenture Purchase Agreement (this "Agreement") is entered
into as of this 2nd  day of November ,2015, by and between Diamond Technology
Enterprises, Inc., a Delaware corporation (the "Company"), and the Creditor,
Summit Trading LTD, listed on Exhibit A (the "Creditor").




     1.   Purchase and Sale of Debentures.




          1.1  Authorization. Pursuant to this Agreement, the Company has
authorized the issuance of one Secured Convertible Debenture in the form
attached hereto as Exhibit B (a "Debenture").




          1.2  Issuance and Sale of Securities. Subject to the terms and
conditions hereof, the Company hereby agrees to issue and sell to the Creditor,
and the Creditor hereby agrees to accept delivery from the Company of a
Debenture.




          1.3  Advance of Funds.  The delivery of the Debenture shall take place
at the offices of The Company 37 West 47th Street, New York, NY 10036, on
November 2, 2015 (the "Closing").  At the Closing, the Company shall deliver to
the Creditor the Debenture against delivery to the Company by the Creditor of
the Promissory Notes totaling  $38,358.91 that have heretofore   been issued by
the Company, all of which notes shall be deemed cancelled and of no further
force and effect.  This Debenture Agreement replaces such Notes which shall be
deemed null and void from and after the date of closing,   




          1.4  Repayment Terms/Conversion.  Outstanding principal and accrued
interest on the Debenture shall be fully due and payable in compliance with the
terms set forth in the Debenture.  At the Creditor's option, if the Company
fails to pay it any principal and/or accrued interest on May 2, 2016 the
Maturity Date, or after acceleration, that Creditor may choose to have all or
any part of the outstanding principal and accrued interest owing to that
Creditor repaid in shares of Common Stock of the Company at a conversion rate
equal to the following (the "Conversion Price"): At fifty percent (50%) of the
closing bid price on the day of conversion per share.  In the event a Creditor
chooses to convert any outstanding principal and/or accrued interest into Common
Stock of the Company, that Creditor shall give written notice to the Company of
such conversion no less than fifteen (15) business days prior to such
conversion.




         1.5 Holder’s Conversion Limitations. The Company shall not effect any
conversion of this Debenture, and a Holder shall not have the right to convert
any portion of this Debenture, to the extent that after giving effect to the
conversion set forth on the applicable Notice of Conversion, the Holder
(together with the Holder’s Affiliates, and any Persons acting as a group
together with the Holder or any of the Holder’s Affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below). For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Debenture with respect
to which such determination is being made, but shall exclude the number of
shares of Common Stock which are issuable upon (i) conversion of the remaining,
unconverted principal amount of this Debenture beneficially owned by the Holder
or any of its Affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company subject to a
limitation on conversion or exercise analogous to the limitation








contained herein beneficially owned by the Holder or any of its Affiliates.
Except as set forth in the preceding sentence, for purposes of this Section
4(d), beneficial ownership shall be calculated in accordance with Section 13(d)
of the Exchange Act and the rules and regulations promulgated thereunder. To the
extent that the limitation contained in this Section 4(d) applies, the
determination of whether this Debenture is convertible (in relation to other
securities owned by the Holder together with any Affiliates) and of which
principal amount of this Debenture is convertible shall be in the sole
discretion of the Holder, and the submission of a Notice of Conversion shall be
deemed to be the Holder’s determination of whether this Debenture may be
converted (in relation to other securities owned by the Holder together with any
Affiliates) and which principal amount of this Debenture is convertible, in each
case subject to the Beneficial Ownership Limitation. To ensure compliance with
this restriction, the Holder will be deemed to represent to the Company each
time it delivers a Notice of Conversion that such Notice of Conversion has not
violated the restrictions set forth in this paragraph and the Company shall have
no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 4(d), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as stated in the most
recent of the following: (i) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (ii) a more recent public
announcement by the Company, including without limitation, information and
reports posted on the OTC Disclosure and News Service, or (iii) a more recent
written notice by the Company or the Company’s transfer agent setting forth the
number of shares of Common Stock outstanding. Upon the written or oral request
of a Holder, the Company shall within two Trading Days confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Debenture, by the Holder or its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon conversion of this Debenture held by the
Holder. The Holder, upon not less than 61 days’ prior notice to the Company, may
increase or decrease the Beneficial Ownership Limitation provisions of this
Section 4(d), provided that the Beneficial Ownership Limitation in no event
exceeds 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
conversion of this Debenture held by the Holder and the Beneficial Ownership
Limitation provisions of this Section 4(d) shall continue to apply. Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company. The Beneficial Ownership Limitation provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 4(d) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation contained herein or to make changes or
supplements necessary or desirable to properly give effect








to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Debenture.







     2.   Adjustment of Exercise Price and Number of Shares.  The Conversion
Price and the number of shares of Common Stock subject to the Debentures (the
"Debenture Stock") shall be subject to adjustment from time to time as follows:




          2.1  Subdivision or Combination of Stock.  If at any time or from time
to time after the date of the Debentures (the "Issue Date") the Company shall
subdivide its outstanding shares of Debenture Stock, the Conversion Price in
effect immediately prior to such issuance or subdivision shall be
proportionately reduced.  If the outstanding shares of Debenture Stock of the

Company shall be combined into a smaller number of shares, the Conversion Price
in effect immediately prior to such combination shall be proportionately
increased.




          2.2  Adjustment for Stock Dividends.  If and whenever at any time the
Company shall declare a dividend or make any other distribution upon any class
or series of stock of the Company payable in shares of Debenture Stock or
securities convertible into shares of Debenture Stock, the Conversion Price and
the number of shares to be obtained upon exercise of the Debenture shall be
proportionately adjusted to reflect the issuance of any shares of Debenture
Stock or convertible securities, as the case may be, issuable in payment of such
dividend or distribution.




          2.3  Adjustment for Reclassifications.  In case, at any time prior to
the Debentures being paid in full, the Company undertakes any capital
reorganization, reclassification of the Debenture Stock, the consolidation or
merger of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the surviving corporation), or
of the sale or other disposition of all or substantially all the properties and
assets of the Company in its entirety to any other person, the Debenture shall,
after such reorganization, reclassification, consolidation, merger, sale or
other disposition (a "Reclassification"), be exercisable so that upon conversion
the Creditor shall procure, in lieu of each share of Debenture Stock, the kind
and amount of shares of stock, other securities, money or property receivable
upon such Reclassification by the holder of one share issuable upon exercise of
the Debentures had the Debentures been exercised immediately prior to such
Reclassification at the price that would have been effective prior to such
Reclassification.  The provisions of this Section 2.3 shall similarly apply to
successive Reclassifications.




          2.4  Certificate as to Adjustments.  Upon the occurrence of each
adjustment or readjustment of the Conversion Price pursuant to this Section 2,
the Company at its expense, shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and prepare and furnish to the
Creditor a certificate setting forth such adjustment or readjustment and showing
in detail the facts upon which such adjustment or readjustment is based. The
Company shall, upon written request at any time of a Creditor, furnish or cause
to be furnished to that Creditor a like certificate setting forth (i) such
adjustments and readjustments, (ii) the then effective Conversion Price and
number of shares of Debenture Stock subject to the Debenture issued to that
Creditor, and (iii) the then effective amount of securities (other than
Debenture Stock) and other property, if any, which would be received upon
exercise of the Debenture issued to that Creditor.







     3.   Representations and Warranties of the Company.  The Company hereby
represents and








warrants the following as of the date hereof and as of the date of Closing:




          3.1  Organization and Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to carry on its
business as now conducted and as proposed to be conducted.  The Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure to so qualify is reasonably likely to have a material adverse
effect on its business or its properties.




          3.2  Authorization.  All corporate action on the part of the Company,
its officers and directors necessary for the authorization, execution and
delivery of this Agreement, the Debenture and performance of all obligations of
the Company hereunder and thereunder, has been or shall be taken by its Board of
Directors prior to the Closing, and this Agreement and the Debenture, when
executed and delivered, shall constitute the valid and legally binding
obligations of the Company, enforceable in accordance with their terms.




          3.3  Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with any third
party or any federal, state or provincial governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated herein, except for the filing of a Form 8K with the Securities and
Exchange Commission disclosing the instant transaction.




          3.4  No Conflicts.  Neither the execution and delivery of this
Agreement or the Debenture by the Company nor the consummation by the Company of
the transactions contemplated herein will (i) conflict with or result in any
breach of any provision of the Certificate of Incorporation or Bylaws of the
Company, (ii) violate in any material respect any statute, rule, regulation,
order, writ, injunction, decree or arbitration award applicable to the Company
or its assets, or (iii) breach in any material respect any other material
agreement, undertaking, contract, or security agreement to which the Company is
subject.




          3.5  No Defaults.  No Event of Default, as defined in this Agreement,
shall have occurred and be continuing prior to the Closing or any subsequent
advance.




     4.   Representations and Warranties of the Creditor. Creditor represents
and warrants to the Company as follows:




          4.1  Authorization.  This Agreement, when executed and delivered, will
constitute a valid and legally binding obligation of it, enforceable in
accordance with its terms.




          4.2  Investment.  It is acquiring the Debenture to be sold by the
Company to it, and any equity in the Company which it may receive therefrom for
investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof in violation of
the Securities Act of 1933, as amended (the "Securities Act").  It understands
that the Debenture to be sold by the Company to it, and equity of the Company to
be purchased or received have not been, and will not be, registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act, which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Creditor's
representations as expressed herein.  It has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests.  It must bear the economic risk of this investment








indefinitely unless the Company is able to repay as indicated or its conversion
rights under the Debenture to be sold by the Company to it are registered
pursuant to the Securities Act of 1933, as amended, or an exemption from
registration is available.




     5.   Conditions of Creditor's Obligations at Closing.  The obligations of
the Creditors under this Agreement are subject to the fulfillment on or before
the Closing of each of the following conditions:




          5.1  Representations and Warranties. The representations and
warranties of the Company contained herein shall be true on and as of the
Closing.




          5.2  Performance/No Event of Default. The Company shall have performed
and complied with all agreements and conditions contained herein to be performed
or complied with by it on or before the Closing and there shall exist no Event
of Default.




          5.3  Execution and Delivery of Debenture. The Company shall have
authorized, executed and delivered the Debenture to the Creditor.




     6.   Conditions of the Company's Obligations at Closing.  The obligations
of the Company under this Agreement are subject to the fulfillment on or before
the Closing of the following condition:




          6.1  Representations and Warranties.  The representations and
warranties of the Creditor contained herein shall be true on and as of the
Closing.




     7.   Default.




          7.1  Events of Default.  With respect to the Debenture, and this
Agreement, the following events are "Events of Default" thereunder and
hereunder:




               (a)  Default shall be made by the Company in the payment of
principal of or any interest on any Debenture after five (5) days' written
notice from the applicable Creditor following the date when the same is due and
payable; or




               (b)  Default shall be made in the due performance or observance
of any other material covenant, agreement or provision herein, or in the
Debenture, to be performed or observed by the Company, or a material breach
shall exist in any representation or warranty herein contained as of the date
when made, and such default or breach shall have continued for a period of
thirty (30) days after written notice thereof to the Company from the Creditor;
or




               (c)  The Company shall be involved in financial difficulties as
evidenced:




                    (i)   by the Company filing a petition in bankruptcy or for
reorganization or for the adoption of an arrangement under the United States
Bankruptcy Code (as now or in the future amended, the "Bankruptcy Code") or an
admission seeking the relief therein provided;




                    (ii)  by the Company making a general assignment for the
benefit of its creditors;




                    (iii) by the Company consenting to the appointment of a
receiver or trustee for all or a substantial part of the property of the Company
or approving as filed in good faith a petition filed against the Company under
said Bankruptcy Code (in both cases without the consent of the








Company);




                    (iv)  by the commencement of a proceeding or case, without
the application or consent of the Company, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of the
Company or of all or any substantial part of its assets, or (iii) similar relief
in respect of the Company under any law relating to bankruptcy, insolvency,
reorganization, winding-up or composition or adjustment of debts, and such
proceeding or case set forth in (i), (ii), or (iii) above continues undismissed
or uncontroverted, or an order, judgment or decree approving or ordering any of
the foregoing being entered and continuing unstayed and in effect, for a period
of sixty (60) days; or




                    (v)   by the Company admitting in writing its inability to
pay its debts as such debts become due except as discussed and disclosed from
time to time to the Creditors and its Representatives; or




               (d)  Company shall be terminated, dissolved or liquidated (as a
matter of law or otherwise) or proceedings shall be commenced by the Company or
by any person seeking the termination, dissolution or liquidation of the
Company.




          7.2  Acceleration.  If any one or more Events of Default described in
the above Section shall occur and be continuing, then the Creditor may, at its
option and by written notice to the Company, declare the unpaid balance of the
Debenture owing to said Creditor to be forthwith due and payable and thereupon
such balance shall become so due and payable without presentation, protest or
further demand or notice of intent to accelerate or other notice of any kind,
all of which are hereby expressly waived by the Company.




     8. Intentionally deleted.




     9.  Miscellaneous.




          9.1  Notices. All notices, requests, demands and other communications
under this Agreement, the Debenture and the Security Agreement shall be in
writing and shall be deemed to have been duly "given" on the date of delivery,
if delivery is made personally or by telegram or telecopy to the party to whom
notice is to be given, or upon receipt if mailed by first class mail, either
registered or certified, postage prepaid and properly addressed as follows:




          If to the Company:

37 West 47th Street, Suite 1301

                                   

New York, New York 10036

                                   

Attn: Eduard Musheyev




          If to the Creditor:

At the addresses set forth on Exhibit A




Each party may change its address for purposes of this Section by giving the
other parties written notice of the new address in the manner set forth above.




          9.2  Remedies.  No failure on the part of the Creditor to exercise,
and no delay on the part of the Creditor in exercising, any right hereunder or
under the Debenture, or the Security Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any right owned by it
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.











          9.3  Costs and Expenses.  Each party shall pay it’s own costs and
expenses, including without limitation all reasonable attorneys' fees and legal
expenses, incurred by it in connection with the documentation of this Agreement,
the Debenture, and other documents to be delivered hereunder.




          9.4  Binding Effect; Governing Law.  This Agreement, and the Debenture
shall be binding upon and inure to the benefit of the Company and the Creditor
and their respective successors, except that no party shall have the right to
assign its rights or obligations hereunder, in the Debentures, or any interest
herein or therein.  This Agreement and the Debenture shall be governed by, and
construed in accordance with, the internal laws of the State of New York
(without reference to any principles of conflicts of laws).




          9.5  Counterparts.  This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement.




          9.6  Term. This Agreement shall terminate upon repayment or conversion
of all of the

Debenture.




          9.7.  This is a replacement note for the original dated  Dec. 29,2014,
and July 1, 2015




     

In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.




Company                       Diamond Technology Enterprises Inc.




__________________________

by: Eduard Musheyev, President/CEO




Creditor                         Summit Trading LTD




_____________________________

by Daryl Orenge - Attorney in Fact




















EXHIBIT A




CREDITORS




                     

Commitment

                                                                 ----------




Name of Creditor  :
                                                                    

Summit Trading Ltd
                                                            $38,358.21

904 Silver Spur Rd #257

Rolling Hills Estates, CA 90274          




















EXHIBIT B




         THIS DEBENTURE IS SUBJECT TO A CONVERTIBLE DEBENTURE PURCHASE AGREEMENT
DATED November 2, 2015.




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED ("ACT"), OR ANY APPLICABLE STATE SECURITIES LAWS ("BLUE
SKY LAWS"). ANY TRANSFER OF SUCH SECURITIES WILL BE INVALID UNLESS A
REGISTRATION STATEMENT UNDER THE ACT AND AS REQUIRED BY BLUE SKY LAWS IS IN
EFFECT AS TO SUCH TRANSFER OR IN THE OPINION OF COUNSEL SATISFACTORY TO THE
BORROWER SUCH REGISTRATION IS UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY
WITH THE ACT AND BLUE SKY LAWS.




CONVERTIBLE DEBENTURE




$38,358.21

                               November 2, 2015




          For Value Received, the undersigned, Diamond Technologies Enterprises,
Inc., a Delaware corporation ("Borrower"), under the terms of this Convertible
Debenture ("Debenture") hereby unconditionally promises to pay to the order of
Summit Trading LTD ("Creditor"), by wire transfer to such account as Creditor
shall provide notice of to Borrower or by check, in lawful money of the United
States of America and in immediately available funds, the principal amount
borrowed and outstanding hereunder at any time not to exceed $38,358.21 and such
interest as will have accrued and been outstanding, both payable in the manner
set forth below, such funds have heretofore been advanced by the Creditor to
Borrower. Borrower may repay any amounts borrowed hereunder and reborrow any
amounts repaid, up to the Commitment, without penalty or premium from the date
hereof through May 2, 2016 (the "Drawdown Period").




          Capitalized terms used herein but not otherwise defined herein shall
have the meanings given to them in that certain Convertible Debenture Purchase
Agreement ("Purchase Agreement") dated of even date herewith between the
Borrower and Creditor.




          This Debenture is the Debenture referred to in the Purchase Agreement.




1.

Repayment. Interest on each advance shall be due and payable on the Maturity
Date.  All outstanding principal and accrued interest shall be fully due and
payable on the earlier of May 2, 2016 (the "Maturity Date"): the date which is
six months from the date the advance was initially borrowed, subject to the
right of the Creditor to accelerate after the occurrence and continuance of an
Event of Default as defined in the Purchase Agreement. Principal and accrued
interest shall be paid by wire transfer or by check. At Creditor's option, if
Borrower fails to pay all outstanding principal and interest on the Maturity
Date,  or upon acceleration, Creditor may choose to have all or any part of the
outstanding principal and accrued interest repaid in shares of Common Stock of
the Borrower at fifty percent (50%) of the closing bid price on the day of
conversion per share (subject to adjustment as set forth in Section 2 of the
Purchase Agreement). In the event that Creditor chooses to convert outstanding
principal and accrued interest into Common Stock of the Borrower, Creditor shall
give written notice to the Borrower of such anticipated conversion no less than
fifteen (15) business days prior to the date of conversion.




2.








 Interest. Simple interest shall accrue on the outstanding principal amount
hereof from the date funds are advanced until payment in full is received by
Creditor, which interest shall be equal to 6% per annum.




3.

 Default. Borrower's failure to pay timely any amounts due under this Debenture
pursuant to the terms hereof shall constitute an Event of Default as defined in
the Purchase Agreement.




4.

Waiver. Except as provided for herein, Borrower waives presentment, notice of
dishonor, protest or notice of protest and nonpayment, notice of costs, expenses
or losses and interest thereon and diligence in taking any action to collect any
sums owing under this Debenture or in any proceeding against any of the rights
or interests in or to the properties or assets securing payment of this
Debenture.




5.

Governing Law. This Debenture shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York, excluding conflict of
laws principles that would cause the application of laws of any other
jurisdiction.




6.

Successors. The provisions of this Debenture shall inure to the benefit of and
be binding on any successor or Creditor. This Debenture cannot be assigned by
any party hereto.




7.

Legal Interest Rate. Notwithstanding anything herein to the contrary, in no
event shall Borrower be obligated to pay interest in excess of the legal limit
of the State of New York. In the event such interest is determined to have been
paid, such excess shall be deemed to have been paid on the principal balance
outstanding on this Debenture.




Diamond Technologies Enterprises, Inc., a Delaware corporation




                                        By:___________________________________

                                        Eduard Musheyev, President/CEO







































































CONVERTIBLE DEBENTURE PURCHASE AGREEMENT




     This Convertible Debenture Purchase Agreement (this "Agreement") is entered
into as of this 2nd date of November 2015, by and between Diamond Technology
Enterprises, Inc., a Delaware corporation (the "Company"), and the Creditor,
 Precision Technology Services Inc., listed on Exhibit A (the "Creditor").




     1.   Purchase and Sale of Debentures.




          1.1  Authorization. Pursuant to this Agreement, the Company has
authorized the issuance of one Secured Convertible Debenture in the form
attached hereto as Exhibit B (a "Debenture").




          1.2  Issuance and Sale of Securities. Subject to the terms and
conditions hereof, the Company hereby agrees to issue and sell to the Creditor,
and the Creditor hereby agrees to accept delivery from the Company of a
Debenture.




          1.3  Advance of Funds.  The delivery of the Debenture shall take place
at the offices of the Company located at 37 West 47th Street, New York, New York
10036 on November 2, 2015 (the "Closing").  At the Closing, the Company shall
deliver to the Creditor the Debenture against delivery to the Company by the
Creditor, the outstanding promissory notes heretofore issued to the Creditor or
its affiliate totalling the principal sum of $31,750, that have heretofore been
issued by the Company, all which Notes shall be deemed cancelled and of no
further force and effect.  This debenture agreement replaces such notes which
shall be deemed null and void from and after the date of the Closing




          1.4  Repayment Terms/Conversion.  Outstanding principal and accrued
interest on the Debenture shall be fully due and payable in compliance with the
terms set forth in the Debenture.  At the Creditor's option, if the Company
fails to pay it any principal and/or accrued interest on May 2, 2016 ( the
Maturity Date) or after acceleration, that Creditor may choose to have all or
any part of the outstanding principal and accrued interest owing to that
Creditor repaid in shares of Common Stock of the Company at a conversion rate
equal to the following (the "Conversion Price"): At fifty percent (50%) of the
closing bid price on the day of conversion per share.  In the event a Creditor
chooses to convert any outstanding principal and/or accrued interest into Common
Stock of the Company, that Creditor shall give written notice to the Company of
such conversion no less than fifteen (15) business days prior to such
conversion.




         1.5 Holder’s Conversion Limitations. The Company shall not effect any
conversion of this Debenture, and a Holder shall not have the right to convert
any portion of this Debenture, to the extent that after giving effect to the
conversion set forth on the applicable Notice of Conversion, the Holder
(together with the Holder’s Affiliates, and any Persons acting as a group
together with the Holder or any of the Holder’s Affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below). For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Debenture with respect
to which such determination is being made, but shall exclude the number of
shares of Common Stock which are issuable upon (i) conversion of the remaining,
unconverted principal amount of this Debenture beneficially owned by the Holder
or any of its Affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the








Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 4(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. To the extent that the limitation contained in this Section 4(d)
applies, the determination of whether this Debenture is convertible (in relation
to other securities owned by the Holder together with any Affiliates) and of
which principal amount of this Debenture is convertible shall be in the sole
discretion of the Holder, and the submission of a Notice of Conversion shall be
deemed to be the Holder’s determination of whether this Debenture may be
converted (in relation to other securities owned by the Holder together with any
Affiliates) and which principal amount of this Debenture is convertible, in each
case subject to the Beneficial Ownership Limitation. To ensure compliance with
this restriction, the Holder will be deemed to represent to the Company each
time it delivers a Notice of Conversion that such Notice of Conversion has not
violated the restrictions set forth in this paragraph and the Company shall have
no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 4(d), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as stated in the most
recent of the following: (i) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (ii) a more recent public
announcement by the Company, including without limitation, information and
reports posted on the OTC Disclosure and News Service, or (iii) a more recent
written notice by the Company or the Company’s transfer agent setting forth the
number of shares of Common Stock outstanding. Upon the written or oral request
of a Holder, the Company shall within two Trading Days confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Debenture, by the Holder or its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon conversion of this Debenture held by the
Holder. The Holder, upon not less than 61 days’ prior notice to the Company, may
increase or decrease the Beneficial Ownership Limitation provisions of this
Section 4(d), provided that the Beneficial Ownership Limitation in no event
exceeds 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
conversion of this Debenture held by the Holder and the Beneficial Ownership
Limitation provisions of this Section 4(d) shall continue to apply. Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company. The Beneficial Ownership Limitation provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 4(d) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation contained








herein or to make changes or supplements necessary or desirable to properly give
effect to such limitation. The limitations contained in this paragraph shall
apply to a successor holder of this Debenture.







     2.   Adjustment of Exercise Price and Number of Shares.  The Conversion
Price and the number of shares of Common Stock subject to the Debentures (the
"Debenture Stock") shall be subject to adjustment from time to time as follows:




          2.1  Subdivision or Combination of Stock.  If at any time or from time
to time after the date of the Debentures (the "Issue Date") the Company shall
subdivide its outstanding shares of Debenture Stock, the Conversion Price in
effect immediately prior to such issuance or subdivision shall be
proportionately reduced.  If the outstanding shares of Debenture Stock of the

Company shall be combined into a smaller number of shares, the Conversion Price
in effect immediately prior to such combination shall be proportionately
increased.




          2.2  Adjustment for Stock Dividends.  If and whenever at any time the
Company shall declare a dividend or make any other distribution upon any class
or series of stock of the Company payable in shares of Debenture Stock or
securities convertible into shares of Debenture Stock, the Conversion Price and
the number of shares to be obtained upon exercise of the Debenture shall be
proportionately adjusted to reflect the issuance of any shares of Debenture
Stock or convertible securities, as the case may be, issuable in payment of such
dividend or distribution.




          2.3  Adjustment for Reclassifications.  In case, at any time prior to
the Debentures being paid in full, the Company undertakes any capital
reorganization, reclassification of the Debenture Stock, the consolidation or
merger of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the surviving corporation), or
of the sale or other disposition of all or substantially all the properties and
assets of the Company in its entirety to any other person, the Debenture shall,
after such reorganization, reclassification, consolidation, merger, sale or
other disposition (a "Reclassification"), be exercisable so that upon conversion
the Creditor shall procure, in lieu of each share of Debenture Stock, the kind
and amount of shares of stock, other securities, money or property receivable
upon such Reclassification by the holder of one share issuable upon exercise of
the Debentures had the Debentures been exercised immediately prior to such
Reclassification at the price that would have been effective prior to such
Reclassification.  The provisions of this Section 2.3 shall similarly apply to
successive Reclassifications.




          2.4  Certificate as to Adjustments.  Upon the occurrence of each
adjustment or readjustment of the Conversion Price pursuant to this Section 2,
the Company at its expense, shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and prepare and furnish to the
Creditor a certificate setting forth such adjustment or readjustment and showing
in detail the facts upon which such adjustment or readjustment is based. The
Company shall, upon written request at any time of a Creditor, furnish or cause
to be furnished to that Creditor a like certificate setting forth (i) such
adjustments and readjustments, (ii) the then effective Conversion Price and
number of shares of Debenture Stock subject to the Debenture issued to that
Creditor, and (iii) the then effective amount of securities (other than
Debenture Stock) and other property, if any, which would be received upon
exercise of the Debenture issued to that Creditor.














     3.   Representations and Warranties of the Company.  The Company hereby
represents and warrants the following as of the date hereof and as of the date
of Closing:




          3.1  Organization and Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to carry on its
business as now conducted and as proposed to be conducted.  The Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure to so qualify is reasonably likely to have a material adverse
effect on its business or its properties.




          3.2  Authorization.  All corporate action on the part of the Company,
its officers and directors necessary for the authorization, execution and
delivery of this Agreement, the Debenture and performance of all obligations of
the Company hereunder and thereunder, has been or shall be taken by its Board of
Directors prior to the Closing, and this Agreement and the Debenture, when
executed and delivered, shall constitute the valid and legally binding
obligations of the Company, enforceable in accordance with their terms.




          3.3  Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with any third
party or any federal, state or provincial governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated herein, except for the filing of a Form 8K with the Securities and
Exchange commission disclosing the instant transaction..




          3.4  No Conflicts.  Neither the execution and delivery of this
Agreement or the Debenture by the Company nor the consummation by the Company of
the transactions contemplated herein will (i) conflict with or result in any
breach of any provision of the Certificate of Incorporation or Bylaws of the
Company, (ii) violate in any material respect any statute, rule, regulation,
order, writ, injunction, decree or arbitration award applicable to the Company
or its assets, or (iii) breach in any material respect any other material
agreement, undertaking, contract, or security agreement to which the Company is
subject.




          3.5  No Defaults.  No Event of Default, as defined in this Agreement,
shall have occurred and be continuing prior to the Closing or any subsequent
advance.




     4.   Representations and Warranties of the Creditor. Creditor represents
and warrants to the Company as follows:




          4.1  Authorization.  This Agreement, when executed and delivered, will
constitute a valid and legally binding obligation of it, enforceable in
accordance with its terms.




          4.2  Investment.  It is acquiring the Debenture to be sold by the
Company to it, and any equity in the Company which it may receive therefrom for
investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof in violation of
the Securities Act of 1933, as amended (the "Securities Act").  It understands
that the Debenture to be sold by the Company to it, and equity of the Company to
be purchased or received have not been, and will not be, registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act, which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Creditor's
representations as expressed herein.  It has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has








the capacity to protect its own interests.  It must bear the economic risk of
this investment indefinitely unless the Company is able to repay as indicated or
its conversion rights under the Debenture to be sold by the Company to it are
registered pursuant to the Securities Act of 1933, as amended, or an exemption
from registration is available.




     5.   Conditions of Creditor's Obligations at Closing.  The obligations of
the Creditors under this Agreement are subject to the fulfillment on or before
the Closing of each of the following conditions:




          5.1  Representations and Warranties. The representations and
warranties of the Company contained herein shall be true on and as of the
Closing.




          5.2  Performance/No Event of Default. The Company shall have performed
and complied with all agreements and conditions contained herein to be performed
or complied with by it on or before the Closing and there shall exist no Event
of Default.




          5.3  Execution and Delivery of Debenture. The Company shall have
authorized, executed and delivered the Debenture to the Creditor.




     6.   Conditions of the Company's Obligations at Closing.  The obligations
of the Company under this Agreement are subject to the fulfillment on or before
the Closing of the following condition:




          6.1  Representations and Warranties.  The representations and
warranties of the Creditor contained herein shall be true on and as of the
Closing.




     7.   Default.




          7.1  Events of Default.  With respect to the Debenture, and this
Agreement, the following events are "Events of Default" thereunder and
hereunder:




               (a)  Default shall be made by the Company in the payment of
principal of or any interest on any Debenture after five (5) days' written
notice from the applicable Creditor following the date when the same is due and
payable; or




               (b)  Default shall be made in the due performance or observance
of any other material covenant, agreement or provision herein, or in the
Debenture, to be performed or observed by the Company, or a material breach
shall exist in any representation or warranty herein contained as of the date
when made, and such default or breach shall have continued for a period of
thirty (30) days after written notice thereof to the Company from the Creditor;
or




               (c)  The Company shall be involved in financial difficulties as
evidenced:




                    (i)   by the Company filing a petition in bankruptcy or for
reorganization or for the adoption of an arrangement under the United States
Bankruptcy Code (as now or in the future amended, the "Bankruptcy Code") or an
admission seeking the relief therein provided;




                    (ii)  by the Company making a general assignment for the
benefit of its creditors;




                    (iii) by the Company consenting to the appointment of a
receiver or trustee for all or a substantial part of the property of the Company
or approving as filed in good faith a petition








filed against the Company under said Bankruptcy Code (in both cases without the
consent of the Company);




                    (iv)  by the commencement of a proceeding or case, without
the application or consent of the Company, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of the
Company or of all or any substantial part of its assets, or (iii) similar relief
in respect of the Company under any law relating to bankruptcy, insolvency,
reorganization, winding-up or composition or adjustment of debts, and such
proceeding or case set forth in (i), (ii), or (iii) above continues undismissed
or uncontroverted, or an order, judgment or decree approving or ordering any of
the foregoing being entered and continuing unstayed and in effect, for a period
of sixty (60) days; or




                    (v)   by the Company admitting in writing its inability to
pay its debts as such debts become due, except as discussed and disclosed from
time to time to the Creditor and its representatives; or




               (d)  Company shall be terminated, dissolved or liquidated (as a
matter of law or otherwise) or proceedings shall be commenced by the Company or
by any person seeking the termination, dissolution or liquidation of the
Company.




          7.2  Acceleration.  If any one or more Events of Default described in
the above Section shall occur and be continuing, then the Creditor may, at its
option and by written notice to the Company, declare the unpaid balance of the
Debenture owing to said Creditor to be forthwith due and payable and thereupon
such balance shall become so due and payable without presentation, protest or
further demand or notice of intent to accelerate or other notice of any kind,
all of which are hereby expressly waived by the Company.




     8. Intentionally deleted.




     9.  Miscellaneous.




          9.1  Notices. All notices, requests, demands and other communications
under this Agreement, the Debenture and the Security Agreement shall be in
writing and shall be deemed to have been duly "given" on the date of delivery,
if delivery is made personally or by telegram or telecopy to the party to whom
notice is to be given, or upon receipt if mailed by first class mail, either
registered or certified, postage prepaid and properly addressed as follows:




          If to the Company:

37 West 47th Street, Suite 1301

                                   

New York, New York 10036

                                   

Attn: Eduard Musheyev




          If to the Creditor:

At the addresses set forth on Exhibit A




Each party may change its address for purposes of this Section by giving the
other parties written notice of the new address in the manner set forth above.




          9.2  Remedies.  No failure on the part of the Creditor to exercise,
and no delay on the part of the Creditor in exercising, any right hereunder or
under the Debenture, or the Security Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any right owned by it
preclude any other or further exercise thereof or the exercise of any other
right.  The








remedies herein provided are cumulative and not exclusive of any remedies
provided by law.




          9.3  Costs and Expenses.  Each party shall pay it’s own costs and
expenses, including without limitation all reasonable attorneys' fees and legal
expenses, incurred by it in connection with the documentation of this Agreement,
the Debenture, and other documents to be delivered hereunder.




          9.4  Binding Effect; Governing Law.  This Agreement, and the Debenture
shall be binding upon and inure to the benefit of the Company and the Creditor
and their respective successors, except that no party shall have the right to
assign its rights or obligations hereunder, in the Debentures, or any interest
herein or therein.  This Agreement and the Debenture shall be governed by, and
construed in accordance with, the internal laws of the State of New York
(without reference to any principles of conflicts of laws).




          9.5  Counterparts.  This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement.




          9.6  Term. This Agreement shall terminate upon repayment or conversion
of all of the

Debenture.




          

In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.




Company                       Diamond Technology Enterprises Inc.




__________________________

By: Eduard Musheyev, President/CEO




Creditor                         ___________________________




_____________________________

by: Precision Technology Services Inc.




















EXHIBIT A




CREDITORS




                     

Commitment

                                                                 ----------




Name of Creditor:
                                                                    

Precision Technology Services Inc.
                                                            $31,750.00

626 RXR Plaza

PMB #6793

Uniondale, NY 11556          





























































































































EXHIBIT B




         THIS DEBENTURE IS SUBJECT TO A CONVERTIBLE DEBENTURE PURCHASE AGREEMENT
DATED November 2, 2015.




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED ("ACT"), OR ANY APPLICABLE STATE SECURITIES LAWS ("BLUE
SKY LAWS"). ANY TRANSFER OF SUCH SECURITIES WILL BE INVALID UNLESS A
REGISTRATION STATEMENT UNDER THE ACT AND AS REQUIRED BY BLUE SKY LAWS IS IN
EFFECT AS TO SUCH TRANSFER OR IN THE OPINION OF COUNSEL SATISFACTORY TO THE
BORROWER SUCH REGISTRATION IS UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY
WITH THE ACT AND BLUE SKY LAWS.




CONVERTIBLE DEBENTURE




$31,750.00

                               November 2, 2015




          For Value Received, the undersigned, Diamond Technologies Enterprises,
Inc., a Delaware corporation ("Borrower"), under the terms of this Convertible
Debenture ("Debenture") hereby unconditionally promises to pay to the order of
Precision Technology Services Inc. ("Creditor"), by wire transfer to such
account as Creditor shall provide notice of to Borrower or by check, in lawful
money of the United States of America and in immediately available funds, the
principal amount borrowed and outstanding hereunder at any time not to exceed
$31,750.00 and such interest as will have accrued and been outstanding, both
payable in the manner set forth below, such funds heretofore advanced by the
Creditor to Borrower. Borrower may repay any amounts borrowed hereunder and
reborrow any amounts repaid, up to the Commitment, without penalty or premium
from the date hereof through May 2, 2016 (the "Drawdown Period").




          Capitalized terms used herein but not otherwise defined herein shall
have the meanings given to them in that certain Convertible Debenture Purchase
Agreement ("Purchase Agreement") dated of even date herewith between the
Borrower and Creditor.




          This Debenture is the Debenture referred to in the Purchase Agreement.




1.

Repayment. Interest on each advance shall be due and payable on the Maturity
Date.  All outstanding principal and accrued interest shall be fully due and
payable on the earlier of May 2, 2016 (the "Maturity Date"):  the date which is
six months from the date the Debenture Agreement, subject to the right of the
Creditor to accelerate after the occurrence and continuance of an Event of
Default as defined in the Purchase Agreement.  Principal and accrued interest
shall be paid by wire transfer or by check. At Creditor's option, if Borrower
fails to pay all outstanding principal and interest on the Maturity Date or upon
acceleration, Creditor may choose to have all or any part of the outstanding
principal and accrued interest repaid in shares of Common Stock of the Borrower
at fifty percent (50%) of the closing bid price on the day of conversion per
share (subject to adjustment as set forth in Section 2 of the Purchase
Agreement). In the event that Creditor chooses to convert outstanding principal
and accrued interest into Common Stock of the Borrower, Creditor shall give
written notice to the Borrower of such anticipated conversion no less than
fifteen (15) business days prior to the date of conversion.




2.

 Interest. Simple interest shall accrue on the outstanding principal amount
hereof from the








date funds are advanced until payment in full is received by Creditor, which
interest shall be equal to 6% per annum.




3.

Default.  Borrower’s failure to pay timely any of the amounts due under this
Debenture pursuant to the terms hereof shall constitute an Event of Default as
defined in the Purchase Agreement.




4.

Waiver. Except as provided for herein, Borrower waives presentment, notice of
dishonor, protest or notice of protest and nonpayment, notice of costs, expenses
or losses and interest thereon and diligence in taking any action to collect any
sums owing under this Debenture or in any proceeding against any of the rights
or interests in or to the properties or assets securing payment of this
Debenture.




5.

Governing Law. This Debenture shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York, excluding conflict of
laws principles that would cause the application of laws of any other
jurisdiction.




6.

Successors. The provisions of this Debenture shall inure to the benefit of and
be binding on any successor or Creditor. This Debenture cannot be assigned by
any party hereto.




7.

Legal Interest Rate. Notwithstanding anything herein to the contrary, in no
event shall Borrower be obligated to pay interest in excess of the legal limit
of the State of New York. In the event such interest is determined to have been
paid, such excess shall be deemed to have been paid on the principal balance
outstanding on this Debenture.




Diamond Technologies Enterprises, Inc., a Delaware corporation




                                        By:___________________________________

                                        Eduard Musheyev, President/CEO









